Citation Nr: 1826197	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extraschedular combined rating for the Veteran's service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to July 1975.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an October 2017 memorandum decision, the Court dismissed the Veteran's appeal for an increased rating for residuals of a fractured tibia/fibula of the right leg; in so doing, the Court noted that the Veteran had only objected to that portion of the Board's decision which declined to refer the claim to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for an analysis of whether extraschedular consideration based upon the collective impact of all the Veteran's service-connected disabilities is warranted.  The Court then remanded the matter to the Board for further analysis and action on this aspect of the increased rating claim.  

In November 2017, the Board remanded this matter to refer the claim to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for an extraschedular analysis.  In March 2018, the Director of VA's compensation and Pension service submitted its decision.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  The only remaining matter on appeal is entitlement to a combined extraschedular rating for the Veteran's service-connected disabilities.

2.  As this theory of entitlement is no longer available, the appeal must be dismissed.


CONCLUSION OF LAW

There remains no case or controversy over the issue of entitlement to a combined extraschedular rating for the Veteran's service-connected disabilities.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 3.321 (b)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4. The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue. 38 C.F.R. § 20.101 (d).

The only remaining matter on appeal was the one listed above.  A previous Joint Motion noted that the Board erred when it failed to consider or discuss evidence which reasonably raised the issue of entitlement to an extraschedular rating based on the collective impact of the Veteran's disabilities.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  In a previous remand, the Board directed the RO to comply with the Joint Motion.  However, in December 2017, the VA adopted a final rule clarifying that an extraschedular evaluation may not be based on the combined effect of multiple service-connected disabilities.  See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830 (effective January 8, 2018) ("An extra-schedular evaluation may not be based on the combined effect of more than one service-connected disability.")  

Therefore, there no longer remains any case or controversy over the issue which had been in the Board's jurisdiction.  38 U.S.C.A. §§ 5110, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101. For this reason, the appeal must be dismissed.


ORDER

The appeal as to entitlement to an extraschedular combined rating for the Veteran's service connected disabilities is dismissed.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


